Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received April 12, 2022;
Claims 1-20 has been amended; Therefore Claims 1-20 are pending in this office action.
The 112 rejection has been withdrawn
The objection to the drawings have been withdrawn. 

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 18, 2022.


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 

Applicant Argues 
Therefore, even if the combination of references is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, the combination fails to teach "a protective wall is arranged between the first side wall element and the second side wall element". Accordingly, Applicant respectfully traverses, and requests reconsideration of, this rejection based on these references.

Examiner respectfully disagrees

Ibaraki does disclose "a protective wall is arranged between the first side wall element and the second side wall element” see annotated Figure 12 below.


    PNG
    media_image1.png
    802
    442
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "a protective wall" in 2.  It is unclear if “a protective wall” in claim 5 is the same protective wall disclosed in claim 1 or another protective wall altogether. 


Claim Rejections - 35 USC § 102


Claim(s) 1-2, 4, 5, 8, 9, 11, 13, 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki JP 2014/160573

With respect to claim 1, Ibaraki discloses a battery housing 12 for a battery, for a motor vehicle [0002-0004], comprising: 
a housing base [Figure 12]; 
a housing cover 14 arranged opposite the housing base [Figure 12], and
 multiple side walls, wherein  a chamber is enclosed between the multiple side walls, the housing base and the housing cover 14, [Figure 4; Figure 12; 0077-0078]
and at least one side wall  of the multiple side walls  comprises  a first side wall element and a second sidewall element [see annotated Figure 12], which are arranged opposite each other and form a duct 50/30 between them,  [0077-0080], the first side wall elemnt faces that chamber and a protective wall is arranged between the first side wall element and the second side wall element. [see annotated Figure 12]


    PNG
    media_image1.png
    802
    442
    media_image1.png
    Greyscale


With respect to claim 2, Ibaraki discloses wherein the first side wall element has a reduced wall thickness at a predetermined area [0040-0041] compared with the second side wall element [Figure 12].

With respect to claim 4, Ibaraki discloses wherein the first side wall element is at least partially formed from aluminum or a polymer. [0078-0079]

With respect to claim 5, Ibaraki discloses wherein the protective wall is arranged between the first side wall element and the second side wall element, and divides the duct 50/30 into two duct sections. [Figure 12]


With respect to claim 8, Ibaraki discloses a battery 20 with a battery housing 12 comprising: a housing base, a housing cover 14 arranged opposite the housing base, and multiple side walls; wherein a chamber is enclosed between the multiple side walls, the housing base and the housing cover 14, and  at least one side wall of the multiple side walls comprises a first side wall element  and a second side wall element which are arranged opposite each other and form a duct 50/30 between them, the first side wall element faces the chamber, and a protective wall is arranged between the first side wall element and the second side wall element.  [Figure 12; 0070-0078]


    PNG
    media_image1.png
    802
    442
    media_image1.png
    Greyscale


With respect to claim 9, Ibaraki discloses wherein the battery 20 has multiple battery modules [Figure 4], each battery module has multiple battery cells 20 are arranged in the chamber, and each battery cell 20 have a degassing opening 25 [0040; Figures 8-12], arranged on a side of the respective battery cell 20 that faces the first side wall element.  [Figure 12]

With respect to claim 11, Ibaraki discloses wherein the first side wall element is at least partially formed from aluminum or a polymer. [0078-0079]

With respect to claim 13, Ibaraki discloses wherein the protective wall extends in the direction of the side wall elements and divides the duct into two duct sections.  [Figure 12]

    PNG
    media_image1.png
    802
    442
    media_image1.png
    Greyscale


With respect to claim 15, Ibaraki discloses wherein the protective wall extends in the direction of the side wall elements and divides the duct 50/30 into two duct sections. [Figure 12]

    PNG
    media_image1.png
    802
    442
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

Claim 3, 7, 10, 12, 14 & 16, 17, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 as applied to claim 1 and claim 2 above in further view of Aoki et al. JP2007/027011

With respect to claim 3, Ibaraki discloses wherein the first side wall element has an opening at a predetermined area [Figure 12; 0070-0080],

Ibaraki does not disclose wherein the openings are closed by a cover element, that can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element.

Aoki et al. discloses a battery housing 2 for a battery 1, [0047-0050; Figures 1-6], comprising: a housing base, a housing cover arranged opposite the housing base [Figures 1-6], and multiple side walls, wherein a chamber 5 is enclosed between the side walls, the housing base and the housing cover [Figures 1-6; 0042-0055], where at least one side wall of the multiple side walls comprises a side wall element 2 [Figure 6] wherein the side wall element 2 facing the chamber 5 has an opening 29 at a predetermined area, which is closed by a cover element 30, wherein the cover element 30 can be detached from the opening 29 at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element 30. [0049-0055; Figures 7-8]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include openings that are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 7, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged on at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged in particular at one end of the duct.

Aoki et al. discloses a valve 19 arranged on at least one side wall arranged in particular at one end of the duct. [Figure 7; Figure 8; 0038-0045]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 10, Ibaraki discloses wherein the side wall element has an opening 32 at a predetermined area [Figure 12], 

Ibaraki does not disclose wherein the openings are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element.

Aoki et al. discloses a battery housing 2 for a battery 1, [0047-0050; Figures 1-6], comprising: a housing base, a housing cover arranged opposite the housing base [Figures 1-6], and multiple side walls, wherein a chamber 5 is enclosed between the side walls, the housing base and the housing cover [Figures 1-6; 0042-0055], where at least one side wall of the multiple side walls comprises a side wall element 2 [Figure 6] wherein the side wall element 2 facing the chamber 5 has an opening 29 at a predetermined area, which is closed by a cover element 30, wherein the cover element 30 can be detached from the opening 29 at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element 30. [0049-0055; Figures 7-8]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include openings that are closed by a cover element, wherein the cover element can be detached from the opening at a predetermined pressure and/or a predetermined temperature of a fluid acting on the cover element, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

With respect to claim 12, Ibaraki discloses wherein the first side wall element is at least partially formed from aluminum or a polymer. [0078-0079]
With respect to claim 14, Ibaraki discloses wherein the protective wall extends in the direction of the side wall elements and divides the duct into two duct sections.  [Figure 12]

With respect to claims 16-19, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged, in particular at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged in particular at one end of the duct.

Aoki et al. discloses a valve 19 arranged on at least one side wall in particular at one end of the duct. [Figure 7; Figure 8; 0038-0045]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve in particular at one end of the duct, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 as applied to claim 5 above in further view of Abu-Isa et al. US 2005/0170238.

With respect to claim 6, Ibaraki does not disclose wherein the protective wall is formed from mica.
Abu-Isa et al. discloses a battery housing for a battery comprising multiple side walls formed from mica. [0028; claims 10, 35, 23]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protective walls of Ibaraki to be formed of mica, as disclosed in Abu-Isa et al., in order to allow for improved fire resistance, strength and safety. [0028]




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki JP 2014/160573 in view of Abu-Isa et al. US 2005/0170238 as applied to claim 6 above in further view of Aoki et al. JP2007/027011

With respect to claim 20, Ibaraki discloses wherein the battery housing 12 further has at least one port 32, wherein the at least one port 32 is arranged in particular at one end of the duct 50/30.  [Figure 12; 0070-0080]

Ibaraki does not disclose a valve arranged on at least one side wall, in particular at one end of the duct.

Aoki et al. discloses a valve 19 arranged on at least one side wall in particular at one end of the duct. [Figure 7; Figure 8; 0038-0045]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the side walls of Ibaraki to include a valve in particular at one end of the duct, as disclosed in Aoki et al., in order to allow for improved safety [0007-0008]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723